Name: Council Regulation (EEC) No 3827/88 of 8 December 1988 opening tariff quotas for the importation into Spain of certain fisheries products originating in the Canary Islands or Ceuta and Melilla (1989)
 Type: Regulation
 Subject Matter: regions of EU Member States; NA;  tariff policy;  fisheries;  Europe
 Date Published: nan

 13 . 12 . 88 Official Journal of the European Communities No L 344/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3827/ 88 of 8 December 1988 opening tariff quotas for the importation into Spain ofcertain fisheries products originating in the Canary Islands or Ceuta and Melilla ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, Article 1 1 . From 1 January to 31 December 1989 the customs duties applicable to imports into that part of Spain which is included in the customs territory of the Community of the products originating in the Canary Islands or Ceuta and Melilla and listed in the Annex shall be suspended at the levels indicated and within the limits of the tarff quotas shown. 2 . Where the products are imported under these tariff quotas into that part of Spain which is included in the customs territory of the Community they may not be deemed to be in free circulation within the meaning of Article 10 of the Treaty should they be reconsigned to another Member State . Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 3 of Protocol 2 thereto , Having regard to the proposal from the Commission, Whereas Article 3 of Protocol 2 provides that , within the limits of annual tariff quotas , the products listed in the Annex and originating in the Canary Islands or Ceuta and Melilla are to qualify for exemption from duties when they are imported into that part of Spain which is included in the customs territory of the Community ; whereas this tariff preference applies only to products which have been imported during 1982 , 1983 or 1984 ; whereas , calculated on the basis of the abovementioned Article 3 , the quota volumes are as follows :  17 596 tonnes of certain products fallingwithin CN code ex 0301 , ex 0302 , ex 0303 or ex 0304 ,  596 tonnes of certain products falling within CN code ex 0305 ,  21 387 tonnes of certain products falling within CN code ex 0306 or ex 0307 ,  10 007 tonnes of certain products falling within CN codes 1604 11 00 to 1604 30 90 , and  27 483 tonnes of products falling within CN code 2301 20 00; Whereas there are no imports of the other products ; 3 . In whatever state the products referred to in this Article , to the exclusion of flours , meals and pellets , of fish or of crustaceans, molluscs , falling within CN code ex 2301 20 00 , are presented , they shall not qualify for the tariff quotas unless , when they are presented to the authorities responsible for the import formalities in that part of Spain which is included in the customs territory of the Community , they are presented in packagings which bear , in a clerly visible and perfectly legible form:  the words 'Origin : Canary Islands' or 'Origin : Ceuta and Melilla' or the equivalent thereof in another official Community language printed in Roman type at least 20 millimetres high , and  the net weight in kilograms of the fish contained in the packings . Whereas , in accordance with the Act ofAccession , where the products are imported into that part of Spain which is included in the customs territory of the Community they may not be deemed to be in free circulation within the meaning of Article 10 of the Treaty should they be reconsigned to another Member State , In addition , the immediate packings of pre-packaged foodstuffs falling within CN code 1604 must bear the words 'Made in the Canary Islands' or 'Made in Ceuta and Melilla' or the equivalent thereof in another official Community language in a clearly visible , perfectly legible and indelible form . No L 344/2 Official Journal of the European Communities 13 . 12 . 88 the products are entered with the customs authorities for free circulation . 3 . The extent to which the tariff quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 2. This paragraph shall apply without prejudice to the specific rules contained in Council Regulation (EEC) No 103 / 76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish (*), as last amended by Regulation (EEC) No 3940 / 87 ( 2 ), and Council Regulation (EEC) No 104 / 76 of 19 January 1976 laying down common marketing standards for shrimps of the genus 'Crangon ' spp . ( 3 ), as last amended by Regulation (EEC) No 3940 / 87 . Article 3 At the request of the Commission, the Member State concerned shall inform it of imports actually charged against the tariff quotas . Article 2 1 . The Member State concerned shall ensure that importers of the products concerned have free access to the tariff quotas referred to in Article 1 . 2 . The Member State concerned shall charge imports of the products concerned against the tariff quotas as and when Article 4 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1988 . For the Council The President Y. HARALAMBOUS (&gt;) OJ No L 20 , 28 . 1 . 1976 , p. 29 . ( 2 ) OJ No L 373 , 31 . 12 . 1987 , p. 6 . ( 3 ) OJ No L 20 , 28 . 1 . 1976 , p. 35 . 13 . 12 . 88 Official Journal of the European Communities No L 344/ 3 ANNEX CN code Description Amount of tariff quota (tonnes) Rates of duties 1 2 L 3 L 4 0301 0301 91 00 0301 92 00 0301 93 00 0301 99 0301 99 11 0302 0302 11 00 0302 12 00 0302 21 0302 21 10 0302 21 30 0302 21 90 0302 22 00 0302 23 00 0302 29 00 0302 31 0302 31 90 0302 32 0302 32 90 0302 33 0302 33 90 0302 39 0302 39 90 0302 40 0302 40 90 0302 50 0302 50 10 0302 50 90 0302 61 0302 61 10 Live fish :  Other live fish :   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)   Eels (Anguilla spp .)   Carp   Other :    Freshwater fish :     Pacific salmon {Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon {Hucbo hucho ) Fish , fresh or chilled , excluding fish fillets and other fish meat of code 0304 :  Salmonidae , excluding livers and roes :   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae )   Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho )  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes:   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippo ­ glossus stenolepis):    Lesser or Greenland halibut (Reinhardtius hippoglossoides )    Atlantic halibut (Hippoglossus hippoglossus )    Pacific halibut (Hippoglossus stenolepis )   Plaice (Pieuronectes platessa )   Sole (Solea spp .)   Other  Tunas ( of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes :   Albacore or longfinned tunas ( Thunnus alalunga):  - - Other   Yellowfin tunas ( Thunnus albacares ):    Other   Skipjack or stripe-bellied bonito:    Other   Other:    Other  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes :   From 16 June to 14 February  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes :   Of the species Gadus morhua   Other  Other fish , excluding livers and roes:   Sardines (Sardina pilchardus, Sardinopa spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus):    Sardines of the species Sardina pilchardus 17 596 I  º free No L 344/ 4 Official Journal of the European Communities 13 . 12 . 88 1 2 3 4    Sardines of the genus Sardinops; sardinella (Sardinella spp .)    Brisling or sprats (Sprattus sprattus ): :     From 16 June to 14 February ;   Haddock (Melanogrammus aeglefinus )   Coalfish (Pollachius virens )   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus ):    From 16 June to 14 February   Dogfish and other sharks:    Dogfish (Squalus acanthias and Scyliorhinus spp .)    Other   Eels (Anguilla spp .)   Other :    Freshwater fish :     Carp    Saltwater fish :     Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in code 0302 33 :      Other     Redfish (Sebastes spp .):      Of the species Sebastes marinus      Other     Fish of the species Boreogadus saida     Whiting {Merlangus merlangus)     Ling (Molva spp .)     Alaska pollack { Theragra chalcogramma) and pollack (Pollachius pollachius )     Anchovies (Engraulis spp .) 0302 61 30 0302 61 99 0302 62 00 0302 63 00 0302 64 0302 64 90 0302 65 0302 65 10 0302 65 90 0302 66 00 0302 69 0302 69 11 0302 69 25 0302 69 31 0302 69 33 0302 69 35 0302 69 41 0302 69 45 0302 69 51 0302 69 55 0302 69 61 0302 69 65 0302 69 71 0302 69 75 0302 69 81 0302 69 85 0302 69 95 0302 70 00 0303 0303 10 00 0303 21 00 0303 22 00 0303 29 00 0303 31 0303 31 10 0303 31 30 0303 31 90 0303 32 00 17 596 free(cont 'd)     Sea bream (Dentex dentex and Pagellus spp .)     Hake (Merluccius spp ., Urophycis spp .)     Megrim (Lepidorhombus spp.)     Ray's bream (Brama spp .)     Monkfish (Lophius spp .)     Blue whiting (Micromesistius poutassaou or Gadus poutassou )     Other  Livers and roes Fish , frozen , excluding fish fillets and other fish meat of code 0304:  Pacific salmon (Oncorhynchus spp .), excluding livers and roes  Other salmonidae , excluding livers and roes :   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho )   Other  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes:   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis):    Lesser or Greenland halibut (Reinhardtius hippoglossoides)    Atlantic halibut (Hippoglossus hippoglossus )    Pacific halibut (Hippoglossus stenolepis )   Plaice (Pleuronectes platessa ) 13 . 12 . 88 No L 344/ 5Official Journal of the European Communities l 2 3 4  Sole (Solea spp .)  Other:   Flounder (Platichthys flesus)  - Other Tunas (of the genus Thunnus ), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes :  Albacore or longfinned tunas (Thunnus alalunga):   Other  Yellowfin tunas (Thunnus albacares):   Other  Skipjack or stripe-bellied bonito :   Other  Other:   Other Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes :  From 16 June to 14 February Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes :  Of the species Gadus morhua  Of the species Gadus ogac  Of the species Gadus macrocephalus Other fish , excluding livers and roes :  Sardines (Sardina pilchardus, Sardinops spp .), sardinella (Sardinella spp .), brisling or sprats (Sprattus sprattus):   Sardines of the species Sardina pilchardus 0303 33 00 0303 39 0303 39 10 0303 39 90 0303 41 0303 41 90 0303 42 0303 42 90 0303 43 0303 43 90 0303 49 0303 49 90 0303 50 0303 50 90 0303 60 0303 60 11 0303 60 19 0303 60 90 0303 71 0303 71 10 0303 71 30 0303 71 99 0303 72 00 0303 73 00 0303 74 0303 74 19 0303 74 90 0303 75 0303 75 10 0303 75 90 0303 76 00 0303 77 00 0303 78 0303 78 10 0303 78 90 0303 79 0303 79 11 0303 79 31   Sardines of the genus Sardinops; sardinella (Sardinella spp .) 17 596 (cont'd)   Brisling or sprats (Sprattus sprattus): free    From 16 June to 14 February  Haddock (Melanogrammus aeglefinus)  Coalfish (Pollachius virens)  Mackerel (Scomber scombrus, Scomber ausfralasicus, Scomber japonicus):   Of the species Scomber scombrus and Scomber japonicus :    From 16 June to 14 February   Of the species Scomber australasicus  Dogfish and other sharks:   Dogfish (Squalus acanthias and Scyliorhinus spp .)   Other  Eels (Anguilla spp .)  Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus)  Hake (Merluccius spp., Urophycis spp .):   Hake of the genus Merluccius   Hake of the genus Urophycis  Other :   Freshwater fish :    Carp   Saltwater fish :    Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in code 0303 43 :     Other    Redfish (Sebastes spp .): No L 344 / 6 13 . 12 . 88Official Journal of the European Communities l 2 3 4     Of the species Sebaste marinus      Other     Fish of the species Boreogadus saida     Whiting (Merlangus merlangus)     Ling (Molva spp .)    Aiaska pollack (Theragra chalcogramma) and pollack (Pollachius polla ­ chius)    Fish of the species Orcynopsis urticolor:     From 16 June to 14 February    Anchovies (Engraulis spp .)     Sea bream (Dentex dentex and Pagellus spp .)     Megrim (Lepidorhombus spp .)     Ray's bream (Bratna spp .)     Monkfish (Lophius spp .)     Blue whiting (Micromesistius poutassou or Gadus poutassou )     Other  Livers and roes Fish fillets and other fish meat (whether or not minced ), fresh , chilled or frozen :  Fresh or chilled :   Fillets :    Or freshwater fish :  Of trout (Salmo trutta, Salmo gairdneri, Salmo clarkÃ ¬, Salmo 0303 79 35 0303 79 37 0303 79 41 0303 79 45 0303 79 51 0303 79 55 0303 79 63 0303 79 65 0303 79 71 0303 79 73 0303 79 75 0303 79 81 0303 79 83 0303 79 99 0303 80 00 0304 0304 10 0304 10 11 0304 10 13 ex 0304 10 19 0304 10 31 0304 10 39 ex 0304 10 91 0304 10 99 0304 20 0304 20 11 0304 20 13 ex 0304 20 19 0304 20 21 0304 20 29 0304 20 31 0304 20 33 0304 20 35 0304 20 37 0304 20 41 0304 20 43 17 596 (cont'd) free aguabonita, Salmo gilae)     Of Pacific salmon (Oncorhyncbus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucbo)     Of eels and carps    Other :     Of cod (Gadus morhua, Gadus ogac, Gadus macrocepbalus) and of fish of the species Boreogadus saida     Other   Other fish meat (whether or not minced):    Fish meat other than fillets of trout , salmon , eels and carps    Other  Frozen fillets :   Of freshwater fish :    Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)    Of Pacific salmon (Oncorhyncbus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucbo hucho)    Of eels and carps   Of cod (Gadus morhua, Gadus macrocepbalus, Gadus ogac) and of fish of the species Boreogadus saida:    Of cod of the species Gadus macrocepbalus Other   Of coalfish (Pollachius virens)   Of haddock (Melanogrammus aeglefinus)   Of redfish (Sebastes spp .):    Of the species Sebastes marinus    Other   Of whiting (Merlangus merlangus)   Of ling (Molva spp .) Official Journal of the European Communities No Li 344/713 . 12 . 88 l 2 3 4   Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus   Of mackerel [Scomber scombrus, Scomber australasicus, Scomberjaponicus ) and of fish of the species Orcynopsis unicolor.    Of mackerel of the species Scomber australasicus    Other   Of hake (Merluccius spp ., Urophycis spp .):    Of hake of the genus Merluccius    Of hake of the genus Urophycis   Of dogfish and other sharks:    Of dogfish (Squalus acanthias and Scyliorhinus spp .)    Of other sharks   Of plaice ( Pleuronectes platessa)   Of flounder (Platichthys flesus)   Of herring (Clupea harengus, Clupea pallasii)   Of megrim (Lepidorhombus spp. )   Of Ray's beam (Brama spp .)   Of monkfish (Lophius spp .)   Other  Other:   Fish meat , other than fillets , frozen , of trout, salmon, eels and carps   Other :   -  From 16 June to 14 February    Of redfish (Sebastes spp .)    Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus ) and of fish of the species Boreogadus saida :     Of cod of the species Gadus macrocephalus     Of cod of the species Gadus morhua     Other    Of coalfish (Pollachius virens) 17 596 (cont'd) free 0304 20 45 0304 20 51 0304 20 53 0304 20 57 0304 20 59 0304 20 61 0304 20 69 0304 20 71 0304 20 73 0304 20 75 0304 20 79 0304 20 81 0304 20 83 0304 20 99 0304 90 ex 0304 90 10 0304 90 25 ex 0304 90 31 0304 90 35 0304 90 38 0304 90 39 0304 90 41 0304 90 45 0304 90 47 0304 90 49 0304 90 51 0304 90 55 0304 90 57 0304 90 59 ex 0304 90 99 0305 0305 10 00 0305 20 00 0305 30 0305 30 11    Of haddock (Melanogrammus aeglefinus)    Of hake (Merluccius spp ., Urophycis spp .):     Of hake of the genus Merluccius     Of hake of the genus Urophycis    Of megrim (Lepidorhombus spp .)    Of Ray's bream (Brama spp .)    Of monkfish (Lophius spp .)    Of blue whiting (Micromesistius poutassou or Gadus poutassou)    Fish meat, other than frozen fillets , of species mentioned in this Regulation under code 0303 Fish , dried, salted or in brine; smoked fish , whether or not cooked before or during the smoking process ; fish meal fit for human consumption:  Fish meal fit for human consumption  Livers and roes , dried , smoked , salted or in brine  Fish fillets , dried , salted or in brine , but not smoked :   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida:    Of cod of species Gadus macrocephalus No L 344 / 8 Official Journal of the European Communities 13 . 12 . 88 1 2 3 4    Other   Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), salted or in brine   Of lesser or Greenland halibut {Reinbardtius hippoglossoides), salted or in brine   Other  Smoked fish , including fillets :   Pacific salmon (Oncorhynchus spp .), Atlantic salmon [Salmo salar) and Danube salmon (Hucho hucho )   Herrings ( Clupea harengus, Clupea pallasii )   Other :    Lesser or Greenland halibut (Reinbardtius hippoglossoides)    Atlantic halibut (Hippoglossus hippoglossus)    Mackerel (Scomber scombrus, Scomber australasicus, Scomber japo ­ nicus )    Trout (Salmo trutta, Salmo gairdneri, Salino clarki, Salmo aguabonita, Salmo gilae)    Eels (Anguilla spp .)    Other  Dried fish , whether or not salted but not smoked :   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus ): 596 free 0305 30 19 0305 30 30 0305 30 50 0305 30 90 0305 41 00 0305 42 00 0305 49 0305 49 10 0305 49 20 0305 49 30 0305 49 40 0305 49 50 0305 49 90 0305 51 0305 51 10 0305 51 90 0305 59 0305 59 11 0305 59 19 0305 59 30 0305 59 50 0305 59 60 0305 59 70 0305 59 90 0305 61 00 0305 62 00 0305 63 00 0305 69 0305 69 10 0305 69 20 0305 69 30 0305 69 50 0305 69 90 0306 0306 11 00 0306 12 0306 12 10    Dried , unsalted    Dried , salted   Other :    Fish of the species Boreogadus saida :     Dried , unsalted _    Dried , salted    Herrings (Clupea harengus, Clupea pallasii)    Anchovies (Engraulis spp .)    Lesser or Greenland halibut (Reinbardtius hippoglossoides) and Pacific halibut (Hippoglossus stenolepis)    Atlantic halibut (Hippoglossus hippoglossus)   Other  Fish , salted but not dried or smoked and fish in brine:   Herrings ( Clupea harengus, Clupea pallasii )   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus )   Anchovies (Engraulis spp .)   Other:    Fish of the species Boreogadus saida    Lesser or Greenland halibut (Reinbardtius hippoglossoides) and Pacific  halibut (Hippoglossus stenolepis)    Atlantic halibut (Hippoglossus hippoglossus)    Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho ) Other Crustaceans , whether in shell or not, live , fresh , chilled, frozen , dried , salted or in brine; crustaceans , in shell , cooked by steaming or by boiling in water , whether or not chilled, frozen , dried, salted or in brine :  Frozen:   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp .)   Lobsters (Homarus spp .): Whole 13 . 12 . 88 Official Journal of the European Communities No L 344 / 9 3 41 2    Other   Shrimps and prawns:    Of the family Pandalidae    Shrimps of the genus Crangon    Other   Crabs :    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus    Crabs of the species Cancer pagurus    Other   Other:    Freshwater crayfish    Norway lobsters (Nephrops norvegius)    Other  Not frozen:   Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp., Jasus spp .)   Lobsters (Homarus spp .):    Live    Other: Whole     Other   Shrimps and prawns:    Of the family Pandalidae    Shrimps of the genus Crangon:     Fresh , chilled or cooked by steaming or by boiling in water     Other    Other   Crabs :    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Calinectes sapidus    Crabs of the species Cancer pagurus    Other   Other:    Freshwater crayfish    Norway lobsters (Nephrops norvegicus)    Other Molluscs , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh , chilled , frozen , dried , salted or in brine :  Oysters :   Other  Scallops , including queen scallops , of the genera Pecten, Chlamys or Placopecten:   Live , fresh or chilled   Other : 0306 12 90 0306 13 0306 13 10 0306 13 30 0306 13 90 0306 14 0306 14 10 0306 14 30 0306 14 90 0306 19 0306 19 10 0306 19 30 ex 0306 19 90 0306 21 00 0306 22 0306 22 10 0306 22 91 0306 22 99 0306 23 0306 23 10 0306 23 31 0306 23 39 0306 23 90 0306 24 0306 24 10 0306 24 30 0306 24 90 0306 29 0306 29 10 0306 29 30 0306 29 90 0307 0307 10 0307 10 90 0307 21 00 0307 29 0307 29 10 0307 29 90 0307 31 0307 31 10 0307 31 90 21 387 free    Coquilles St . Jacques (Pecten maximus), frozen    Other  Mussels {Mytilus spp ., Perna spp .):   Live , fresh or chilled :    Mytilus spp .    Perna spp . No L 344/ 10 Official Journal of the European Communities 13 . 12 . 88 1 2 3 4 0307 39 0307 39 10 0307 39 90 0307 41 0307 41 10 0307 41 91 0307 41 99 0307 49 0307 49 11 0307 49 19 0307 49 31 0307 49 33 0307 49 39 0307 49 51 0307 49 59 0307 49 71 0307 49 91 0307 49 99 0307 51 00 0307 59 0307 591 10 0307 59 90 ex 0307 91 00 0307 99 0307 99 11 0307 99 13 ex 0307 99 19 ex 0307 99 90 1604 1604 11 00 1604 12 1604 12 10   Other :    Mytilus spp .    Perna spp .  Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .) and squid {Ommastrephes spp., Loligo spp ., Nototodarus spp ., Sepioteuthis spp .):   Live , fresh or chilled :    Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .)    Squid {Ommastrephes spp., Loligo spp., Nototodarus spp ., Sepioteuthis spp .):     Loligo spp ., Ommastrephes sagittatus     Other   Other :    Frozen:     Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .):      Of the genus Sepiola other than Sepiola rondeleti      Other     Squid (Ommastrephes spp., Loligo spp ., Nototodarus spp ., Sepioteuthis spp .):      Loligo spp.:       Loligo vulgaris       Loligo pealei       Other      Ommastrephes sagittatus      Other    Other :     Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .)     Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp .):      Loligo spp ., Ommastrephes sagittatus      Other  Octopus (Octopus spp .):   Live , fresh or chilled   Other :    Frozen    Other  Other:   Live , fresh or chilled   Other :    Frozen :     lllex spp.     Striped venus- and other species of the family Veneridae     Other molluscs    Other molluscs Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish , whole or in pieces , but not minced :   Salmon   Herrings:    Fillets , raw, coated with batter or breadcrumbs , deep frozen 21 387 (cont'd) " free 13 . 12 . 88 Official Journal of the European Communities No L 344/ 11 2 41 3   Other  Sardines , sardinella and brisling or sprats : 10 007 free   Sardines   Other  Tunas, skipjack and Atlantic bonito (Sarda spp .):   Tunas and skipjack   Atlantic bonito { Sarda spp .)  Mackerel :   Of the species Scomber scombrus and Scomber japonicus   Of the species Scomber australasicus  Anchovies  Other :   Salmonidae, other than salmon   Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis)   Fish of the species Ocrynopsis unicolor   Other :    Fillets , raw, coated with batter or bread/ crumbs, deep frozen    Other Other prepared or preserved fish :  Of salmon  Of salmonidae, other than salmon  Of anchovies  Of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor  Of tunas , skipjack or other fish of the genus Euthynnus  Of other fish Caviar and caviar substitutes :  Caviar (sturgeon roe)  Caviar substitutes 1604 12 90 1604 13 1604 13 10 1604 13 90 1604 14 1604 14 10 1604 14 90 1604 15 1604 15 10 1604 15 90 1604 16 00 1604 19 1604 19 10 1604 19 30 1604 19 50 1604 19 91 1604 19 99 1604 20 1604 20 10 1604 20 30 1604 20 40 1604 20 50 1604 20 70 1604 20 90 1604 30 1604 30 10 1604 30 90 2301 ex 2301 20 00 Flours , meals and pellets , ofmeat or meat offal , of fish or of crustaceans , molluscs or other aquatic invertebrates , unfit for human consumption ; greaves :  Flours , meals and pellets , or fish or of crustaceans , molluscs 27 483 free